Citation Nr: 0702021	
Decision Date: 01/24/07    Archive Date: 01/31/07

DOCKET NO.  04-27 491	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for hypertensive 
vascular disease.

2.  Entitlement to service connection for hemorrhoids.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel


INTRODUCTION

The veteran served on active duty from June 1960 to June 
1962.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) in Seattle, Washington, 
which denied the benefits sought on appeal.

The veteran presented testimony at a Travel Board hearing 
chaired by the undersigned Veterans Law Judge in March 2006.  
A transcript of the hearing is associated with the veteran's 
claims folder.


FINDINGS OF FACT

1.  Hypertensive vascular disease was not manifested during 
the veteran's service or to a compensable degree within one 
year of discharge from active military service, and coronary 
artery disease is not otherwise related to his military 
service.

2.  Hemorrhoids were not manifested in active military 
service, and hemorrhoids are not shown to be related to his 
active service, or to any incident or injury therein.


CONCLUSIONS OF LAW

1.  Hypertensive vascular disease was not incurred or 
aggravated by active military service, and it may not be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.303, 3.304, 3.307, 3.309 (2006).

2.  Hemorrhoids were not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107; 38 
C.F.R. §§ 3.303, 3.304.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., evidence 
of veteran status; existence of a current disability; 
evidence of a nexus between service and the disability; the 
degree of disability, and the effective date of any 
disability benefits.  The veteran must also be notified to 
submit all evidence in his possession, what specific evidence 
he is to provide, and what evidence VA will attempt to 
obtain.

VA thirdly has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  This includes 
obtaining all relevant evidence adequately identified in the 
record, and in some cases, affording VA examinations.  38 
U.S.C.A. § 5103A. 

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice provided in a May 2004 statement 
of the case fulfills the provisions of 38 U.S.C.A. § 5103(a) 
save for a failure to provide notice of the type of evidence 
necessary to establish a disability rating or effective date 
for the disabilities on appeal.  The claims were thereafter 
readjudicated in the January 2006 supplemental statement of 
the case.  The failure to provide notice of the type of 
evidence necessary to establish a disability rating or 
effective date for the disabilities on appeal is harmless 
because the preponderance of the evidence is against the 
appellant's claims for service connection, and any questions 
as to the appropriate disability rating or effective date to 
be assigned are moot.  

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  The service medical 
records are available, the veteran has been afforded a VA 
examination, the veteran offered testimony at a Travel Board 
hearing, and there is no pertinent evidence which is not 
currently part of the claims file.  Hence, VA has fulfilled 
its duty to assist the appellant in the prosecution of his 
claims. 

Background

The veteran's pre-induction examination dated May 1957 show 
normal clinical evaluation of the heart, vascular system, 
anus and rectum.  The veteran's blood pressure was within 
normal limits.  At his induction physical dated June 1960, 
the examination again showed normal clinical evaluation of 
the heart, vascular system, anus and rectum.  The veteran's 
blood pressure was within normal limits.  The veteran's April 
1962 separation examination showed normal clinical evaluation 
of the heart, vascular system, anus and rectum.  The 
veteran's blood pressure was within normal limits.  The 
veteran's September 1963 Reserve Commission examination again 
showed normal clinical evaluation of the heart, vascular 
system, anus and rectum.  The veteran's blood pressure was 
within normal limits.  The "Notes" section on the 
examination form indicated occasional attacks of hemorrhoids.

Medical records from Overlake Hospital Medical Center dated 
October 1990 to July 2002 show a long standing history of 
hypertension, with the date of onset not shown.  The records 
show treatment for coronary artery disease and hypertension.  
An entry in October 1990 indicates that the veteran had been 
followed for the past nine years for hypertension.  In 1979, 
on a routine check his blood pressure was reportedly over 
100.  He was tried on medication and for the last nine years 
had been followed up.  It was noted that various medications 
had been tried and his blood pressure had proved somewhat 
difficult to control.

Medical records from University of Washington Medical Center 
do not show treatment for hypertension or hemorrhoids. 

At his September 2002 VA examination, the veteran reported 
that his hypertension had been present for a very long time.  
The veteran underwent a coronary artery bypass graft in 1989 
and also in 2002.  

At the September 2002 VA examination the veteran also 
reported having hemorrhoids since the 1960s, exact date was 
not clear, but they reportedly were bleeding while in 
service.  The veteran indicated he was using over the counter 
medications such as Preparation H, which helped initially but 
later there were more flareups and so he was using another 
medication.  The veteran reported that at this time it was 
not bleeding and never caused obstruction.  

After examination, the examiner diagnosed hemorrhoids, 
nonbleeding, nonprolapsed, reducible at this time; 
hypertension, still to be controlled, history of 
artherosclerotic heart disease; and cerebrovascular disease, 
causing stroke, with manifestations on the right side.

At his March 2006 Travel Board hearing, the veteran testified 
that in his 1963 Reserve Commission examination the examining 
officer noted a history of hemorrhoids dating back prior to 
September 1963.  The veteran indicated that his hemorrhoids 
first started to bother him in June 1961.  He used medication 
that he obtained from the drugstore.  He stated that the 
military did not do anything for his hemorrhoids.  He 
testified that while in service he was told that his blood 
pressure reading was high for a person his age, but was not 
treated for hypertension while in service.  The veteran 
testified that in approximately 1965 he started using 
medications for hypertension.  He testified that a Dr. 
Amadion told him that his hypertension and hemorrhoids were 
related to service.  The veteran stated that he had provided 
all medical records from that provider.

Criteria

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1131; 38 
C.F.R. § 3.303.  

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b). 

Certain chronic disabilities such as cardiovascular disease, 
to include hypertension, may be presumed to have been 
incurred in service if manifest to a compensable degree 
within one year of discharge from active duty.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Analysis

Service medical records are negative for a diagnosis of 
hypertension.  The veteran underwent a coronary artery bypass 
graft in 1989 and also in 2002.  October 1990 hospital 
records from Overlake Hospital noted that the veteran was 
noted with high blood pressure in 1979 and began treatment.

As the record does not show hypertension until many years 
after service and includes no competent medical opinion 
relating current hypertension to service, the preponderance 
of the evidence is against the claim.  As such, the benefit 
of the doubt doctrine is not for application, and entitlement 
to service connection must be denied.  Gilbert v. Derwinski, 
1 Vet. App. 49, 54-56 (1990).

The veteran's active duty service medical records likewise 
show no complaints, treatment, or diagnosis of hemorrhoids.  
His September 1963 Reserve Commission examination noted 
occasional attacks of hemorrhoids.  There is no post-service 
treatment for hemorrhoids.  The September 2002 VA examination 
diagnosed moderate hemorrhoids, but it did not link the 
disorder to service.

Although the veteran testified at his March 2006 Travel Board 
hearing that on the 1963 Reserve Commission examination the 
examining officer noted a history of hemorrhoids dating back 
prior to September 1963, the examination states only 
"Occasional attacks of hemorrhoids."  There is no notation 
that this dated back to the appellant's term of active duty 
service.

The active duty service medical records do not show 
complaints, findings, or diagnoses regarding hemorrhoids. 
 His anus and rectum were normal on examination at separation 
in April 1962.  As it has not been shown that the veteran has 
the medical expertise to diagnose the onset of hemorrhoids, 
his opinion is not a competent medical opinion.

Moreover, there is no medical opinion of record that 
indicates that hemorrhoids are related to military service. 
 Again, the Board finds that to attribute the veteran's onset 
of hemorrhoids to active military service without objective 
medical evidence would require speculation.

As the preponderance of the evidence is against the claim for 
an earlier effective date, the benefit-of-the-doubt standard 
of proof does not apply.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for hypertensive vascular 
disease is denied.

Entitlement to service connection for hemorrhoids is denied.

____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


